DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
 
Response to Amendment
Arguments/Remarks (8/5/2022) amended claims 1, 3, 9, 12, 15. Claim 19 was also amended, but improperly labeled as “previously presented.”      
Claims 1-7, 9-19 and 21 are currently pending in this office action.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.   
Claims 1-7 and 9-12 are directed to a method; claims 13-19 and 21 are directed to a system comprising memory and one or more computer processors – both are statutory categories of invention. (Step 1: Yes)
Examiner has identified independent method claim 1 as representative of the claimed invention for analysis, which is similar to method claim 12 and system claim 13.  

Step 2A, Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
   associating… a fraction of a…currency unit with a constraint, wherein the constraint indicates that a user refuses to accept the virtual currency based on one or more of: a specific locale, a specific day of week, a time window, a product, a shop, a seller, and a transaction;
   modifying,…, data structures, the …data structures comprising a table, the table including the constraint; and 
  selecting,…, a usage of the fraction, in a monetary transaction, based on the constraint.

   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity as they recite commercial interactions (e.g., a constraint is associated with a virtual currency to be used in commerce that is selected for a financial transaction and including use information associated with the virtual currency (stored in a data structure comprising a table) is modified.  The recited one or more computer processors does not necessarily preclude the claim from reciting an abstract idea.  Claims 12 and 13 are also abstract for similar reasons.  (Step 2A Prong 1: Yes, the claims recite an abstract idea.)

Step 2A, Prong 2
   Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claim(s) is/are directed does not include additional limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on one or more computer processors – recited at a high level of generality (e.g., see specification paragraphs 18, 19, 29) - simply being used as tools (“apply it”) to implement the abstract idea. Also, the digital currency presents an electronic element used to implement the abstract idea.  (See e.g., MPEP §2106.05(f)).  Accordingly, the additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    Therefore, claims 1, 12 and 13 are directed to an abstract idea without a practical application. (Step 2A Prong 2: No.  The additional claimed elements are not integrated into a practical application.)    
  
Step 2B
     The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Thus claims 1, 12 and 13 are not patent eligible (Step 2B: No. The claims do not provide significantly more).
Dependent claims 2-7, 9-11, 14-19 and 21 are also rejected under 35 USC 101. 
   Dependent claims 2-7 and 9-11 (depending from claim 1) and claims 14-19 and 21 (depending from claim 13) further define the abstract idea – as they further describe selecting a fraction and associating it with parameters involved in exchanging the fraction in transactions.   
   Further, re claims 6 and 18:  Beyond the abstract idea, dependent claims 6 and 18 recite additional elements – first and second computing devices.   The additional elements are recited at a high level of generality (e.g., see specification, paragraphs 18, 28, 30, 31) such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f))   The claims, 6 and 18,  also recite a direct network connection, as a means to transmit data (specification para 31, 33 fig. 2), which generally links the judicial exception to a particular technological environment – direct (computer) network. (see MPEP 2106.05(h)).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or amount to significantly more than the abstract idea.  
   Further, re claims 9 and 19:  recite additional element- computer processor(s) – for which arguments as presented for claim 1 as being used to implement the abstract idea are applicable. The claims also recite a blockchain system that allows data to be saved in a certain manner (a system of storing information – a digital ledger with information duplicated and stored across a network of computer systems) which serves to generally link the use of the judicial exception to a particular technological environment – the computer system (MPEP 2106.05(h)).   These additional elements, alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
        In sum, dependent claims 2-7, 9-11, 14-19 and 21 do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
      Accordingly, for the reasons presented above, claims 1-7, 9-19 and 21 are not patent eligible under 35 U.S.C 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim(s) 1-4, 9, 10, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (U.S. 2018/0101906) in view of Samid (U.S. 2017/0046290). 

   Re claim 1: McDonald shows a computer-implemented method of defining and using a data structure describing a digital virtual currency, the method comprising, using a plurality of computer processors: 
   associating a [fraction of a] digital currency unit with a constraint (abstract…showing a secure element of a device including a memory that stores a set of rules and a state of an asset (e.g., digital currency (para 19)) and para 38, showing constraints put on the asset…e.g.,…The personal constraints can limit spending from a wallet depending on location of a transaction…can also be used to limit the stores or sellers at which the asset (the digital currency)  can be used…Parental controls can limit the types of goods or services purchased…) 
   by a computer processor among the computer processors (paras 4…a device comprises a secure element including a memory, a processor and a communications module among a network of processors);  
    modifying, by a computer processor among the computer processors, digital data structures, the digital data structures comprising a table, the table including the constraint (para 39…the transaction conforms to the block chain rules and any personal constraints in effect, then at block 262, the device 205 sends an exchange confirmation 222 and updates its internal databases in the secure element of device…For example, if the asset is a digital currency account, the device…sends a confirmation to the device 200, and updates its internal record of the balance of the wallet from which the digital currency is being transferred.); and   
   selecting, by a computer processor among the computer processors, a usage of the [fraction], in a monetary transaction, based on the constraint (paras 35-37 and 39, showing a requested transaction and determination of selecting to use a currency based on a constraint  - para 35…the secure element of device 250 determines the validity of the transaction…the device…sends the parameters of the transaction (wallet ID and amount) to the secure element of device…to verify the transaction.; para 36…the secure element of device 250 applies a subset of the block chain rules for the tracked asset that will be used to tender payment…The rules can apply conditions to determine whether the state of the asset is within a set of states for which the requested change of state is permitted. For example,…, the asset is a digital currency account…; para 37…the secure element of device 250 also applies personal constraints associated with the specific wallet. At the time a wallet is created, the owner of the wallet can enter one or more optional parameters that restrict the manner in which the wallet is used thereafter…; para 39…If the transaction conforms to the block chain rules and any personal constraints in effect,…, the device 205 sends an exchange confirmation…and updates its internal databases in the secure element of device…For example, if the asset is a digital currency account, the device 250 sends a confirmation to the device 200, and updates its internal record of the balance of the wallet from which the digital currency is being transferred.)

   Regarding the bracketed [ ] limitations, McDonald does not expressly show a fraction of a digital currency.
   Samid shows a fraction of a digital currency 
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27)).    
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints by the incorporation of fractions of a currency in a transaction as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.      
 
   Re claim 2: McDonald further shows selecting the [fraction], for a transaction, based on the transaction and based on the constraint
(paras 35-37 and 39, showing a requested transaction and determination of selecting to use a currency based on a constraint  - para 35…the secure element of device 250 determines the validity of the transaction…the device…sends the parameters of the transaction (wallet ID and amount) to the secure element of device…to verify the transaction.; para 36…the secure element of device 250 applies a subset of the block chain rules for the tracked asset that will be used to tender payment…The rules can apply conditions to determine whether the state of the asset is within a set of states for which the requested change of state is permitted. For example,…, the asset is a digital currency account…; para 37…the secure element of device 250 also applies personal constraints associated with the specific wallet. At the time a wallet is created, the owner of the wallet can enter one or more optional parameters that restrict the manner in which the wallet is used thereafter…; para 39…If the transaction conforms to the block chain rules and any personal constraints in effect,…, the device 205 sends an exchange confirmation…and updates its internal databases in the secure element of device…For example, if the asset is a digital currency account, the device 250 sends a confirmation to the device 200, and updates its internal record of the balance of the wallet from which the digital currency is being transferred.)
    Regarding the bracketed [ ] limitations, McDonald does not expressly show a fraction of a digital currency.
   Samid shows a fraction of a digital currency 
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27)).    
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints by the incorporation of fractions of a currency in a transaction as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.  
     
   Re claim 3: McDonald further shows selecting whether or not to accept the [fraction] in a transaction based on a constraint associated with a receiving account and based on at least one of: a secret function, and the constraint, wherein the secret function is to associate the fraction with a value multiplier
(paras 35-37 and 39, showing a requested transaction and determination of selecting to use a currency based on a constraint  - para 35…the secure element of device 250 determines the validity of the transaction…the device…sends the parameters of the transaction (wallet ID and amount) to the secure element of device…to verify the transaction.; para 36…the secure element of device 250 applies a subset of the block chain rules for the tracked asset that will be used to tender payment…The rules can apply conditions to determine whether the state of the asset is within a set of states for which the requested change of state is permitted. For example,…, the asset is a digital currency account…; para 37…the secure element of device 250 also applies personal constraints associated with the specific wallet. At the time a wallet is created, the owner of the wallet can enter one or more optional parameters that restrict the manner in which the wallet is used thereafter…; para 39…If the transaction conforms to the block chain rules and any personal constraints in effect,…, the device 205 sends an exchange confirmation…and updates its internal databases in the secure element of device…For example, if the asset is a digital currency account, the device 250 sends a confirmation to the device 200, and updates its internal record of the balance of the wallet from which the digital currency is being transferred.)
    Regarding the bracketed [ ] limitations, McDonald does not expressly show a fraction of a digital currency.
   Samid shows a fraction of a digital currency 
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27)).    
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints by the incorporation of fractions of a currency in a transaction as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.       





   Re claim 4:  Samid further shows  
       associating the fraction with a secret function (para 106, showing bits with secret identity); and 
      calculating a value of the fraction based on the secret function and based on the constraint (para 106, showing higher value of coin, the more bits there are, and based on the number of bits, a value of the bits, as the fraction of the coin, can be determined).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and the incorporation of fractions of a currency in a transaction as shown in Samid by the process of Samid that further identifies a fraction. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.          
 
  Re claim 9:  McDonald in view of Samid shows the method of claim 1.
   McDonald further shows associating, by a computer processor among the computer processors, the [fraction] with a history, wherein the history is maintained using a blockchain system (paras 36 and 38, showing a history of transactions using a currency stored on a blockchain). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints by the use of a blockchain to store transaction information as in McDonald.  One of ordinary skill in the art would have been motivated to make this modification to take advantage of blockchain characteristics to maintain history of transactions that a user may access as needed.      
     Samid further shows wherein the constraint is associated with at least two fragments of the currency (para 21, discussing a payee receiving a digital coin in conjunction with paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).   Examiner notes that bits of a currency or groups of bits of a currency are interpreted as fragments).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and use of a blockchain to store transaction information by the incorporation of fractions of a currency in a transaction and further identifying fractions of a currency as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.     




   Re claim 10: McDonald further shows: 
      associating a [set of fractions of] the currency with a constraint
(abstract…showing a secure element of a device including a memory that stores a set of rules and a state of an asset (e.g., digital currency (para 19)) and para 38, showing constraints put on the asset…e.g.,…The personal constraints can limit spending from a wallet depending on location of a transaction…can also be used to limit the stores or sellers at which the asset (the digital currency)  can be used…Parental controls can limit the types of goods or services purchased…).
   Samid further shows the bracketed [ ] limitation, sets of fractions of a currency
 (para 21, discussing a payee receiving a digital coin); in conjunction with paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27).   Paragraphs 19 and 27 describe metadata associated with parameters of a coin where the data of the original coin will be carried in the split off coins headers as meta tags); and 
    selecting which of the fractions to use, in a transaction, based on relating the constraint of the set of fractions to a rule (paras 20, 27, 145, showing bits determined as needed for a transaction and handling rules to make a payment, where the constraints of McDonald (as this is currency) may be applied)). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and the incorporation of fractions of a currency in a transaction as shown in Samid by the further identifying fractions of a currency as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to utilize fractions in a currency and a process is provided for them to safely perform transactions.        

   The limitations of claim 12 closely parallel the limitations of claim 1 and are rejected under a similar rationale as used to reject claim 1.  
  The limitations of claims 13-16 and 21 closely parallel the limitations of claims 1-4 and 10, and are therefore rejected under a similar rationale used to reject those claims.    

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Samid and further in view of Regev (U.S. 2020/0082360).
   Re claim 5:  McDonald in view of Samid shows the method of claim 4, but does not expressly show selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased. 
   Regev shows selecting to exchange a first fraction in a first account with a second fraction in a second account such that first and second values in the respective first and second accounts are increased 
(paras 18, showing transfer of fractions of currency, (paras 27 – For example, a request to exchange crypto-token 101 may indicate an amount of crypto-token 101 to be exchanged for an amount of another cryptocurrency, an amount of another currency, and/or another item of value…, para 28-  In various implementations, each time crypto-token…is transferred from one wallet (e.g., wallet 11A) to another wallet (e.g., wallet 11B), the transfer (or transfer request) is automatically received by smart contract 224 and para 39- user devices.) 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and  the incorporation of fractions of a currency in a transaction as shown in Samid by the process of exchanging fractions shown in Regev.  One of ordinary skill in the art would have been motivated to make this modification as users may determine it is more beneficial to them to hold fractions in one type of currency over another.
       
   Re claim 6:  McDonald in view of Samid and further in view of Regev shows the method of claim 5. 
   Regev further shows wherein the exchange is performed by first and second computing devices over a direct network connection (paras 27, 28, 39, fig 1).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints, the incorporation of fractions of a currency in a transaction as shown in Samid and the process of exchanging fractions shown in Regev by the process of Regev showing communicating to exchange fractions. One of ordinary skill in the art would have been motivated to make this modification in order to access user wallets separately holding the currency.
   Re claims 17 and 18:  The limitations closely parallel the limitations of claims 5 and 6, and are therefore rejected under a similar rationale. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Samid and further in view of Lyman et al. (U.S. 10,032,159).                   
   Re claim 7: McDonald in view of Samid shows the method of claim 1. 
   McDonald and Samid do not expressly show modifying the constraint based on a transaction, and based on the constraint.
  Lyman shows modifying the constraint based on a transaction, and based on the constraint (c5:44-46 and c18:33-40 showing preset constraints can be changed based on a transaction: specifically c5:44-46 - The restrictions or limitations can change dynamically, such as depending upon the prior behaviors, habits, spending, and purchase history…For example, if the child has frequently purchased video games within a particular series of video games and the child now wants to purchase (interpreted as based on a transaction)  the next video game in the series                                       and c18:33-40 - Any desired combination of preset limitations and real-time, case-by-case limitations can be used. Preset limitations can be selectively modified to define real-time, case-by-case limitations. For example, a present time limit for delegated spending can be maintained while a preset money amount can be changed to better fit the specific circumstances of a particular spending delegation.)
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and the incorporation of fractions of a currency in a transaction as shown in Samid by the ability to modify transaction constraints as shown in Lyman. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that, for example, based on changes in an individual spending habits, the constraints require modification. 

   Re claim 19:  McDonald in view of Samid shows the system of claim 13.
    McDonald further shows wherein the one or more computer processors are configured to:
    associate the [fraction] with a history, wherein the history is maintained using a blockchain system (paras 36 and 38, showing a history of transactions using a currency stored on a blockchain). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints by the use of a blockchain to store transaction information as in McDonald.  One of ordinary skill in the art would have been motivated to make this modification to take advantage of blockchain characteristics to maintain history of transactions that a user may access as needed.      
  Samid further shows a fraction of a digital currency 
(paras 3, 19, showing bit currency (fraction of a coin) on the internet with network computing nodes; paras 20, 21(lines 1-8), showing fraction of currency, e.g., 1 cent, and can transfer digital coin as a method of payment for any desired transaction.  Also shows examples of a currency unit - e.g. a hundred dollar coin being split into two $50 coins which are fractions of the hundred dollar coin (para 27)).    
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints and the  use of a blockchain to store transaction information as in McDonald by the incorporation of fractions of a currency in a transaction as shown in Samid. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that they wish to hold fractions in a currency and still be able to engage in transactions therewith.       
   McDonald and Samid do not expressly show modify the constraint based on a transaction, and based on the at least one of: the history, and the constraint.    
    Lyman shows modifying the constraint based on a transaction, and based on the constraint (c5:44-46 and c18:33-40 showing preset constraints can be changed based on a transaction: specifically c5:44-46 - The restrictions or limitations can change dynamically, such as depending upon the prior behaviors, habits, spending, and purchase history…For example, if the child has frequently purchased video games within a particular series of video games and the child now wants to purchase (interpreted as based on a transaction)  the next video game in the series                                       and c18:33-40 - Any desired combination of preset limitations and real-time, case-by-case limitations can be used. Preset limitations can be selectively modified to define real-time, case-by-case limitations. For example, a present time limit for delegated spending can be maintained while a preset money amount can be changed to better fit the specific circumstances of a particular spending delegation.)
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints, the  use of a blockchain to store transaction information as in McDonald and the incorporation of fractions of a currency in a transaction as shown in Samid by the ability to modify transaction constraints as shown in Lyman. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to users who may determine that, for example, based on changes in an individual spending habits, the constraints require modification. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Samid and further in view of Regev and further in view of  Proctor et al. (U.S. 2016/0042342).
   Re claim 11: McDonald in view of Samid and further in view of Regev shows the method of claim 5, but does not show automatically performing the exchange based on locations of owners of the first and second accounts.
   Proctor shows automatically performing an exchange of assets based on location of transacting devices (para 107, where devices, having been determined to be near each other, are able to engage in an automatic exchange). 
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified McDonald that shows determining or deciding upon the use of a digital currency in a transaction based on constraints, the incorporation of fractions of a currency in a transaction as shown in Samid, the process of exchanging fractions and communicating to exchange those fractions shown in Regev by the process of exchanging assets between nearby users in Proctor.  One of ordinary skill in the art would have been motivated to make this modification as a means of providing information, without any extensive research first required by the user, about possibilities of engaging in potentially beneficial asset exchanges.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696